USDC IN/ND case 4:19-cv-00011-PPS-JPK document 31 filed 04/21/20 page 1 of 8


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                       HAMMOND DIVISION at LAFAYETTE



 ROOR INTERNATIONAL BV and                  )
 SREAM, INC.,                               )
                                            )
              Plaintiffs,                   )
                                            )
      v.                                    )    NO. 4:19CV11-PPS/JPK
                                            )
 AMUSED CLOTHING, LLC and                   )
 ROBERT KRUSINSKI,                          )
                                            )
              Defendants.                   )


                               OPINION AND ORDER


      RooR International and Sream, Inc. have brought this suit against Amused

Clothing, LLC and Robert Krusinski, alleging that in their West Lafayette shop the

defendants are selling counterfeit glass water pipes bearing “RooR” trademarks. The

complaint alleges that RooR is a Dutch corporation and the registered owner of the

“RooR” trademark. [DE 1 at ¶5.] Sream, a California corporation, is alleged to be the

“exclusive U.S. licensee authorized to use the trademark ‘RooR’.” [Id. at ¶6.] Based on

claims of trademark counterfeiting and infringement, false designation of origin and

unfair competition, RooR and Sream seek injunctive relief and statutory damages. [DE

1 at 18-19.] Now before me is a motion under Fed.R.Civ.P. 12(b)(1) in which Amused

Clothing and Krusinski argue that the complaint should be dismissed because RooR

and Sream “do not own the trademarks they are attempting to enforce.” [DE 27 at 4.]
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 31 filed 04/21/20 page 2 of 8


       “A claimant has ‘statutory standing’ if its claim ‘fall[s] within the zone of

interests protected by’ the statute.” Neutron Depot, L.L.C. v. Bankrate, Incorporated, 798

Fed.Appx. 803, 806 (5th Cir. 2020), quoting Allen v. Wright, 468 U.S. 737, 751 (1984). But

statutory standing, in contrast to Article III standing, does not “implicate subject-matter

jurisdiction.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 n.4

(2014). The constitutional limit on the judicial power to adjudicate cases and

controversies is distinct from the statutory standing requirement that a plaintiff be

“within the class of plaintiffs whom Congress has authorized to sue” under a particular

statute. Id. at 126, 128. Although the motion to dismiss makes reference to

constitutional Article II standing principles, its ultimate argument is of the statutory

standing variety. [DE 27 at 1, 5-9.]

       Furthermore, standing, which is “evaluated at the time suit is filed,” must be

distinguished from mootness, which occurs when “‘a party with standing at the

inception of the litigation loses it due to intervening events.’” Milwaukee Police Ass’n v.

Board of Fire & Police Comm’rs of City of Milwaukee, 708 F.3d 921, 928 (7th Cir. 2013),

quoting Parvati Corp. v. City of Oak Forest, 630 F.3d 512, 516 (7th Cir. 2010). The doctrine

of mootness “requires re-evaluating the standing requirements throughout litigation,”

and “[i]f at any point the plaintiff would not have standing to bring suit at that time, the

case has become moot.” Milwaukee Police Ass’n, 708 F.3d at 929.

       The factual basis for the motion to dismiss is not disputed. As of August 20,

2019, RooR assigned to Republic Technologies (NA), LLC all three registered


                                               2
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 31 filed 04/21/20 page 3 of 8


trademarks identified in the complaint. [DE 27-1 at 1, 6; DE 1 at ¶12.] The Trademark

Assignment Agreement provides that RooR:

       irrevocably sells, assigns, transfers and conveys to [Republic] all of
       [RooR’s] right, title, and interest in and to the trademarks...specifically
       including...any and all claims and causes of action with respect to any of
       the foregoing, whether accruing before, on, or after the date hereof,
       including all rights to and claims for damages, restitution, and injunctive
       and other legal and equitable relief for past, present, and future
       infringement....

[DE 27-1 at §1.] Plaintiffs acknowledge that the assignment occurred, and add that

Republic then re-licensed the RooR trademarks to Sream as exclusive licensee in the

United States. [DE 28 at 2.] Defendants reply that Sream has offered no evidence of

Republic’s license to Sream, which, in any event, is a different license than the one

alleged in the complaint. [DE 30 at 4.]

       I could next consider whether RooR’s claims fall in the “zone of interests”

protected by each statutory provision invoked in the complaint. But whether or not I

determine that RooR once had statutory standing to assert the types of claims asserted

in the complaint, the language of the assignment appears to have given all trademark-

based claims over to Republic, even as to any claims for damages suffered by RooR

prior to the assignment based on past infringement of its rights in the trademarks.

RooR’s claims are subject to dismissal because its interest in the trademarks and in this

litigation has been assigned to Republic and RooR no longer appears to be the real-

party-in-interest. If Republic wishes to assert the claims previously made by RooR in




                                             3
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 31 filed 04/21/20 page 4 of 8


this action, Republic may either file a motion pursuant to Fed.R.Civ.P. 25(c) to be

substituted for RooR or seek leave to file an amended complaint.

       The situation of Sream is different. Sream’s claims are predicated on its

allegation that it was exclusive U.S. licensee of the trademarks pursuant to a license

from RooR. Defendants argue that plaintiffs “have not alleged any association with

Republic, or any subsequent agreement demonstrating that Republic has granted any of

its rights” to RooR or Sream. [DE 27 at 5.] But in response to the motion, Sream does

allege that “Republic re-licensed the RooR Trademarks to Sream, Inc.” as exclusive

licensee in the United States. [DE 28 at 2.] It is also true that, as the movants, Amused

Clothing and Krusinski have not alleged that Sream’s license agreement did not survive

the assignment of the trademarks to Republic. Aside from Sream’s claim that it has a

new license from Republic, there is at least one indication that the earlier license

survived the assignment. The Trademark License Agreement attached to the complaint

contains a provision that “this Agreement will be binding upon and inure to the benefit

of the successors and permitted assigns of the parties hereto.” [DE 1-3 at §12.10.]

       How does all this impact Sream’s statutory standing? Count One of the

complaint alleges trademark counterfeiting and infringement in violation of 15 U.S.C.

§1114, which is §32 of the Lanham Act. The language of §1114(1) repeatedly refers to

“the registrant” as the party whose rights are protected, and as the party to bring an

action for the remedies provided. To bring an infringement claim under §32(1) of the

Lanham Act, such as Count One here, the plaintiff “must own the mark outright to have


                                             4
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 31 filed 04/21/20 page 5 of 8


statutory standing.” Neutron Depot, 2020 WL 476399, at *2. “Mere exclusive licensees

lack standing to bring these claims.” Id. “[O]nly the current owner of the mark can

claim infringement.” Specht v. Google Inc., 747 F.3d 929, 933 (7th Cir. 2014). These

authorities indicate that Sream has never had statutory standing to pursue a claim of

infringement under Count One. And Sream has not resisted their impact by contending

that it is the sort of truly exclusive licensee, “one who has the right even to exclude his

licensor from using the mark,” that might be entitled to bring a claim under §1114(a).

Finance Inv. Co. (Bermuda) Ltd. v. Geberit AG, 165 F.3d 526, 531-32 (7th Cir. 1998) (internal

citation omitted) (finding license agreement was not tantamount to assignment in light

of geographic limitation on licensee’s territory, inter alia).

       The statutory basis for Count Two is §1116(d), which authorizes an injunction for

the seizure of counterfeit goods and related items in a successful action under §1114(a)

involving counterfeit trademarks. If Sream lacks standing to pursue a claim under

§1114(a), then it lacks standing to pursue the related claim under §1116(d). RooR

International BV v. Good Timez III, LLC, No. 8:19-cv-439-T-24 AAS, 2019 WL 4933657, at

*3 (M.D.Fla. Oct. 7, 2019); RooR International BV v. Saleem, No. 4:18-cv-715-ALM-KPJ,

2019 WL 4127282, at *3 (E.D.Tex. Aug. 12, 2019), adopted by 2019 WL 4081008 (E.D.Tex.

Aug. 29, 2019). Having had its claims under §1114(a) and §1116(d) dismissed on this

basis in past cases such as Good Timez III and Saleem, Sream doesn’t fight that result

hard here, but responds that “even if the Plaintiffs lack standing for Counts I and II,




                                               5
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 31 filed 04/21/20 page 6 of 8


Sream, Inc. still has standing to bring Count III, false designation of origin under 15

U.S.C. §1125(a).” [DE 28 at 3.]

       Count Three of the complaint is a claim under §1125(a) (or §43(a) of the Lanham

Act). Section 1125(a) authorizes an action “by any person who believes that he or she is

or is likely to be damaged” by an act prohibited by the statute. Amused Clothing and

Krusinski acknowledge that “standing for a section 1125(a) claim is broader than for

section 1114.” [DE 27 at 8.] For claims of false advertising under §1125(a), the Supreme

Court has held that “a plaintiff must allege an injury to a commercial interest in

reputation or sales.” Lexmark, 572 U.S. at 131-32. The complaint alleges that

defendants’ conduct in offering counterfeit RooR goods for sale causes damage to the

reputation and goodwill of the RooR marks, and “has resulted in lost business

opportunities, customers, contracts, and sales to the Plaintiffs.” [DE 1 at ¶¶38, 41.] In

light of these allegations and Sream’s past and continuing claim to be the exclusive

licensee of the RooR marks in the United States, I am not persuaded that defendants

have demonstrated that Sream lacks statutory standing to pursue Count Three.

       ACCORDINGLY:

       The motion to dismiss of defendants Amused Clothing, LLC and Robert

Krusinski [DE 26] is GRANTED IN PART and DENIED IN PART. The claims of

plaintiff RooR International BV are dismissed for lack of statutory standing to bring the

claims asserted in the complaint. The claims of plaintiff Sream, Inc. in Counts One and




                                             6
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 31 filed 04/21/20 page 7 of 8


Two of the complaint are dismissed for lack of statutory standing. Sream, Inc.’s claim in

Count Three of the complaint remains pending.

      SO ORDERED.

      ENTERED: April 21, 2020.

                                            /s/ Philip P. Simon
                                         UNITED STATES DISTRICT JUDGE




                                           7
USDC IN/ND case 4:19-cv-00011-PPS-JPK document 31 filed 04/21/20 page 8 of 8
